DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-6 and 9 are replete with multiple components described in terms of their configured function, e.g. “detector”, “controller”.  These terms, as well as the terms "unit" and “device” are all considered to be generic placeholders, equivalent to a means-plus-function limitation.  Thus, all components are treated under 35 U.S.C. 112(f) since the claimed limitations are described in terms of their function and not their mechanical structure.
While these components are supported throughout the specification, the specification fails to set forth the exact structure, or equivalent thereof, that corresponds to the claimed function of the detectors and units found in claims 1 and 9.  The control device found in the preamble of claims 1 and 9 maintain sufficient structure in the specification.
"If the specification is not clear as to the structure that the patentee intends to correspond to the claimed function, then the patentee has not paid the price for use of the convenience of broad claiming afforded by 112, sixth paragraph (now 35 U.S.C. 112(f)) but is rather attempting to claim in functional terms unbounded by any reference to structure in the specification. If one employs means-plus-function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112 (now 35 U.S.C. 112(b))." See Biomedino, LLC v Waters technologies Corporation (Fed Cir, 2006-1350, 6/18/2007).
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All claims descendent therefrom are rejected do to dependency and/or further recitations of the generic placeholder.
	It is respectfully suggested to amend the claim language to contain a controller comprising a processor that is configured to perform the functions of the claim in response to the sensed inputs, as found in paragraph 0031 of the published application.  
	For example, claim 1 might read:
	A vehicle speed control device to be mounted on a vehicle, the vehicle speed control device comprising:
	a control unit including processor1, the control unit configured to:
obtain a time to overtake…
obtain a time it takes for…
accelerate the own vehicle…
	
All claims descend from independent claims 1 and 9 are likewise rejected due to similar generic placeholder recitations and/or dependency.

Prior Art
3.	None of the prior art cited could anticipate, or be combined to render obvious the claimed invention of claim 1-6 and 9.  Upon resolution of the above cited issues, the claims will be in condition for allowance.

Allowable Subject Matter
4.	Claims 7 and 8 are allowed.

Response to Arguments
5.	Applicant’s contention (see section I filed 19 May 2022) with respect to the rejection of the claims under 35 U.S.C. 112(b) has been fully considered and is not persuasive.
5a.	Applicant has contended that the amended claims no longer invoke 35 U.S.C. 112(f).
The examiner respectfully disagrees; with respect to claim 1, the terms “detector” and “controller” still are generic placeholders since they are described in the claims in terms of their function and not their mechanical structure.  No citation has been provided in applicant’s arguments that can point to the area in applicant’s specification that would provide sufficient structure to overcome the rejection.
 
5b.	Applicant has contended that the claimed elements are known in the art to have definite meaning; however, no evidence has been provided to bolster this assertion.  If applicant has evidence that would provide any kind of minimal structural limitation to the contended elements that would be supported under 35 U.S.C. 112(a), written description requirement, the rejection would be overcome.

5c.	Applicant has contended that the elements 120, 121, and 123 support the elements of claim 9.  The examiner agrees; however, they are still treated under 35 U.S.C. 112(f) and rejected under 35 U.S.C. 112(b) for those reasons cited above, and those mentioned in the prior office action which is incorporated herein.
 
6.	Applicant’s contention (see section 1, second paragraph) with respect to the rejection of the claims under 35 U.S.C. 112(b) has been fully considered and is persuasive in view of the amendments provided (i.e. “by” an overtaking vehicle has been clarified).  Therefore, the rejection of the claims under 35 U.S.C. 112(b) has been withdrawn.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        24 May 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since the control unit now is defined by structure, it cannot be treated under 35 U.S.C. 112(f). It is believed that this is the intent the Applicant desires.